  

Exhibit 10.1

 

Execution Version

 

FIRST AMENDED AND RESTATED SUPPORT AGREEMENT

 

This FIRST AMENDED AND RESTATED SUPPORT AGREEMENT (this “Agreement”) is made and
entered into as of August 6, 2014, by and among Healthy Harmony Holdings, L.P.,
a Cayman Islands limited partnership (“Parent”), TPG Asia VI, L.P., a Cayman
Islands limited partnership (the “Sponsor”) (solely for the purpose of Sections
3(e), 9(a), 9(c), 9(d), 9(e), 9(f), 10 and 17), and the stockholders of Chindex
International, Inc., a Delaware corporation (the “Company”), listed on Schedule
A-1 hereto (each, together with his, her or its heirs, beneficiaries, executors,
successors and permitted assigns, a “Stockholder” and, collectively the
“Stockholders”, and together with Parent and Sponsor, the “parties”).

 

WITNESSETH:

 

WHEREAS, on February 17, 2014, Parent, Healthy Harmony Acquisition, Inc., a
Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”), and
the Company entered into an Agreement and Plan of Merger, which was subsequently
amended and restated on April 18, 2014 (as it may be further amended,
supplemented or otherwise modified from time to time, the “Merger Agreement”),
which provides for, among other things, the merger of Merger Sub with and into
the Company (the “Merger”) with the Company continuing as the surviving
corporation of the Merger;

 

WHEREAS, as of the date hereof each Stockholder is the beneficial owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of the number of shares of common stock, par value $0.01 per
share (including shares designated as Class B common stock) (the “Shares”) set
forth opposite the name of such Stockholder on Schedule A-1 hereto;

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, each Stockholder set out in Schedule A-2 hereto (a
“Rollover Stockholder”) desires to contribute the Shares set forth opposite the
name of such Stockholder on Schedule A-2 hereto to Parent in exchange for such
number of newly issued limited partnership interests of Parent (the “Parent
Interests”) set forth opposite the name of such Stockholder on Schedule A-2
hereto;

 

WHEREAS, the Board of Directors of the Company has, prior to the execution of
this Agreement, approved, for purposes of Section 203 of the Delaware General
Corporation Law (the “DGCL”), Parent, Merger Sub and the other Affiliates of
Parent each becoming an “interested stockholder” (as defined in Section 203 of
the DGCL);

 

WHEREAS, as a condition and inducement to the willingness of Parent and Merger
Sub to enter into the Merger Agreement, each Stockholder (in his, her or its
capacity as such) and the Sponsor entered into a Support Agreement on February
17, 2014 (the “Original Support Agreement”);

 

WHEREAS, Significant Stockholder (as defined below) entered into a stock pledge
agreement with Parent and Sponsor in respect of the Shares owned by Significant
Stockholder on August 6, 2014 (the “Stock Pledge Agreement”);

 

WHEREAS, each party to the Original Support Agreement desires to amend the
Original Support Agreement to (a) replace Schedule A-2 to the Original Support
Agreement with Schedule A-2 hereto, such that each Rollover Stockholder shall
contribute the number of Shares set forth on Schedule A-2 hereto in exchange for
the number of newly issued Parent Interests set forth opposite such Rollover
Stockholder’s name on Schedule A-2 hereto, and (b) amend certain provisions of
the Original Support Agreement; and

 

 

 

 

WHEREAS, the Stockholders and the Sponsor acknowledge that Parent, the Company
and Merger Sub entered into the Merger Agreement in reliance on the
representations, warranties, covenants and other agreements of the Stockholders
and the Sponsor set forth in the Original Support Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.           Certain Definitions. All capitalized terms that are used but not
defined herein shall have the respective meanings ascribed to them in the Merger
Agreement. For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:

 

(a)          “Advisor” shall have the meaning set forth in Section 10(a) hereof.

 

(b)          “Agreement” shall have the meaning set forth in the preamble.

 

(c)          “Breaching Party” shall have the meaning set forth in Section 10(c)
hereof.

 

(d)          “Company” shall have the meaning set forth in the preamble.

 

(e)          “Contribution Closing” shall have the meaning set forth in Section
3(c) hereof.

 

(f)          “DGCL” shall have the meaning set forth in the recitals.

 

(g)          “Encumbrance” shall have the meaning set forth in Section 7(a)
hereof.

 

(h)          “Exchange Act” shall have the meaning set forth in the recitals.

 

(i)          “Expiration Date” shall mean the earliest to occur of (i) solely
with respect to the Stockholder’s obligations under Section 2 hereof, the
Effective Time, (ii) the date and time the Merger Agreement is terminated in
accordance with its terms and provisions, and (iii) the effectiveness of a
mutual written agreement of the parties hereto to terminate this Agreement.

 

(j)          “Letters of Commitment” shall have the meaning set forth in Section
9(b) hereof.

 

(k)          “Management Stockholders” shall mean Roberta Lipson, Elyse
Silverberg and Lawrence Pemble.

 

(l)          “Merger” shall have the meaning set forth in the recitals.

 

(m)          “Merger Agreement” shall have the meaning set forth in the
recitals.

 

(n)          “Merger Sub” shall have the meaning set forth in the recitals.

 

(o)          “parties” shall have the meaning set forth in the preamble.

 

(p)          “Parent” shall have the meaning set forth in the preamble.

 

(q)          “Parent Interests” shall have the meaning set forth in the
recitals.

 

(r)          “Proxy” shall have the meaning set forth in Section 2(b) hereof.

 

- 2 -

 

 

(s)          “Rollover Stockholder” shall have the meaning set forth in the
recitals.

 

(t)          “Securities Act” shall have the meaning set forth in Section 7(a)
hereof.

 

(u)          “Share Documents” shall have the meaning set forth in Section 3(d)
hereof.

 

(v)         “Shareholders Agreement” shall have the meaning set forth in Section
9(a) hereof.

 

(w)          “Significant Stockholder” shall have the meaning set forth in
Section 9(b) hereof.

 

(x)          “Significant Stockholder Equity Commitment Letter” means the
amended and restated letter agreement dated April 18, 2014 between Significant
Stockholder and Parent.

 

(y)          “Significant Stockholder Letter of Commitment” shall have the
meaning set forth in Section 9(b) hereof.

 

(z)          “Significant Stockholder Parent” shall have the meaning set forth
in Section 9(b) hereof.

 

(aa)         “Significant Stockholder Parent’s Meeting” shall have the meaning
set forth in Section 9(b) hereof.

 

(bb)         “Significant Stockholder Transactions” shall have the meaning set
forth in Section 9(b) hereof.

 

(cc)         “Sponsor” shall have the meaning set forth in the preamble.

 

(dd)         “Stock Pledge Agreement” shall have the meaning set forth in the
preamble.

 

(ee)         “Stockholder” shall have the meaning set forth in the preamble.

 

(ff)         “Stockholder Agreement” shall have the meaning set forth in Section
2(g) hereof.

 

(gg)         “Subscription Agreement” shall have the meaning set forth in
Section 9(d) hereof.

 

(hh)         “Term Sheet” shall have the meaning set forth in Section 9(a)
hereof.

 

(ii)         “Transfer” A Person shall be deemed to have effected a “Transfer”
of a Share if such Person directly or indirectly (i) sells, pledges, encumbers,
assigns, grants an option with respect to, transfers, tenders or otherwise
disposes of such Share or any interest in such Share in any manner, for or
without consideration, or (ii) enters into an agreement or commitment providing
for the sale of, pledge of, encumbrance of, assignment of, grant of an option
with respect to, transfer of, tender of or other disposition of such Share or
any interest therein in any manner, for or without consideration, provided,
that, for the avoidance of doubt, “Transfer” does not include granting a proxy
or voting or consent instructions with respect to any matter other than those
specified in clauses (x) and (y) of Section 2(a)(ii).

 

(jj)         “Voting Obligation” shall have the meaning set forth in Section
2(g) hereof.

 

2.           Agreement to Vote Shares; Irrevocable Proxy.

 

(a)         At every meeting of the stockholders of the Company, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of the stockholders of the

 

- 3 -

 

 

Company, each Stockholder (in such Stockholder’s capacity as such), to the
extent not so voted by the Person(s) appointed under a Proxy, shall, or shall
cause the holder of record on any applicable record date to, (i) in the case of
a meeting, appear at such meeting or otherwise cause the Shares to be counted as
present for purposes of calculating a quorum and (ii) vote all Shares as to
which such Stockholder has sole or shared voting power and is entitled to vote
or act by written consent:

 

(x)          in favor of (A) the approval and adoption of the Merger Agreement,
the approval of the Merger and the other transactions contemplated by the Merger
Agreement and any other matter that must be approved by the stockholders of the
Company in order for the transactions contemplated by the Merger Agreement to be
consummated and (B) any adjournment, recess, delay or postponement recommended
by the Company (and not publicly opposed by Parent) with respect to any
stockholder meeting with respect to the Merger Agreement and the Merger; and

 

(y)          against any of the following actions and matters (other than those
in furtherance of the Merger and the Merger Agreement): (A) any Alternative
Proposal with respect to the Company, (B) any adjournment, recess, delay or
postponement of any stockholder meeting with respect to the Merger Agreement and
the Merger publicly opposed by Parent, or (C) any other action or matter that
(1) would reasonably be expected to materially impede, interfere with, delay,
postpone, discourage or adversely affect the timely consummation of the Merger
or any other transactions contemplated by the Merger Agreement or (2) would
reasonably be expected to result in a material breach of any covenant,
representation or warranty, or any other obligation or agreement of the Company
under the Merger Agreement.

 

Each Stockholder shall retain at all times the right to vote his, her or its
Shares in his, her or its sole discretion and without any other limitation on
those matters other than those set forth in clauses (x) and (y) above that are
at any time or from time to time presented for consideration to the Company’s
stockholders. For the avoidance of doubt, clauses (x) and (y) of this
Section 2(a)(ii) shall not apply to votes, if any, solely on the election or
removal of directors as recommended by the Company Board (provided such
recommendation is not in violation of the terms of the Merger Agreement).

 

(b)          In furtherance of the agreements herein and concurrently with the
execution of the Original Support Agreement, each Stockholder has delivered (or,
in the case of Significant Stockholder, within five Business Days after the
receipt of the Requisite Significant Stockholder Stockholder Approval, shall
deliver) to Parent a proxy in the form attached hereto as Exhibit A (each such
proxy, a “Proxy”), which shall be irrevocable to the fullest extent permissible
by law, with respect to all of such Stockholder’s Shares.

 

(c)          Each Stockholder has taken all action necessary to revoke any
previously granted proxies in respect of his, her or its Shares and no
subsequent proxies in respect of any matters set forth in Section 2(a) will be
given during the term of this Agreement.

 

(d)          Each Stockholder hereby acknowledges that the Proxy is (or, in the
case of Significant Stockholder, will be) given in connection with, and in
consideration of, the execution of the Merger Agreement by Parent, and that such
irrevocable proxy is (or, in the case of Significant Stockholder, will be) given
to secure the performance of the duties of such Stockholder under this
Agreement. Each Stockholder hereby further acknowledges that the Proxy is (or,
in the case of Significant Stockholder, will be) coupled with an interest
sufficient in law to support an irrevocable power and may under no circumstances
be revoked. Such Proxy was executed by each Stockholder on the date of the
Original Support Agreement (or, in the case of Significant Stockholder, shall be
executed within five Business Days of receipt of the Requisite Significant
Stockholder Stockholder Approval) and is intended to be irrevocable in
accordance with the provisions of Section 212 of the DGCL until the

 

- 4 -

 

 

termination of this Agreement in accordance with its terms. The vote of Parent
(or its designee) as proxyholder shall control in any conflict between the vote
by such proxyholder of such Stockholder’s Shares and a purported vote by such
Stockholder of such Stockholder’s Shares.

 

(e)          Subject to the proviso to Section 12 below, each Stockholder hereby
agrees that it shall not, and shall cause each of its controlled Affiliates not
to, become a member of a “group” (as that term is used in Section 13(d) of the
Exchange Act) (other than as a result of entering into this Agreement) with
respect to any Shares or any other securities of the Company for the purpose of
opposing the Merger Agreement, the Merger or any other transactions contemplated
by the Merger Agreement, or soliciting, initiating, or knowingly encouraging or
facilitating the submission of, any Alternative Proposal.

 

(f)          The Stockholder shall not enter into any agreement with any Person
to vote or give instructions in any manner inconsistent with the terms of this
Section 2.

 

(g)          For the avoidance of doubt, in no event shall the compliance by
Significant Stockholder of its obligations under Sections 2.1 and 2.2 of the
Stockholder Agreement dated June 14, 2010 among the Company, Significant
Stockholder and Significant Stockholder Parent (the “Stockholder Agreement”)
solely with respect to any matter upon which a vote, consent or other approval
is sought from the stockholders of the Company for the election or removal of
directors of the Company (or relating to procedures applicable to the election
of directors) (the “Voting Obligation”) be deemed as a breach of the provisions
of this Section 2.

 

3.           Contribution and Rollover of Shares.

 

(a)          Contribution of Shares. Subject to the conditions set forth herein
and in the case of Significant Stockholder, the provisions of the Stock Pledge
Agreement, at the Contribution Closing (as defined below), each Rollover
Stockholder shall contribute, assign, transfer and deliver to Parent the Shares
held by him, her or it in the amount set forth opposite such Stockholder’s name
on Schedule A-2 hereto, free and clear of any Encumbrance. The contribution of
such Shares to Parent is intended by the Rollover Stockholders to be treated as
a tax-free contribution under section 721 of the Code.

 

(b)          Issuance of Parent Interests. As consideration for the
contribution, assignment, transfer and delivery of the Shares to Parent pursuant
to Section 3(a), at the Contribution Closing (as defined below), Parent shall
issue Parent Interests in the name of each Rollover Stockholder (or, if
designated by such Rollover Stockholder in writing, in the name of an Affiliate
of such Rollover Stockholder) in the amount set forth opposite such Rollover
Stockholder’s name on Schedule A-2. Each Rollover Stockholder hereby
acknowledges and agrees that (i) delivery of such Parent Interests shall
constitute complete satisfaction of all obligations towards or sums due to such
Rollover Stockholder by Parent with respect to the applicable Shares being
contributed, assigned, transferred or delivered, and (b) on receipt of such
Parent Interests, such Rollover Stockholder shall have no right to any Merger
Consideration with respect to the Shares contributed to Parent by such Rollover
Stockholder.

 

(c)          Closing. Subject to the satisfaction in full (or waiver) of all of
the conditions set forth in Sections 7.1 and 7.2 of the Merger Agreement (other
than conditions that by their nature are to be satisfied at the Closing), the
closing of the contribution and exchange contemplated hereby (the “Contribution
Closing”) shall take place on a date mutually agreed by the parties not later
than one (1) Business Day prior to the Closing.

 

(d)          Deposit of Shares. No later than five (5) Business Days prior to
the date of the Contribution Closing, the Rollover Stockholders (other than
Significant Stockholder) and any agent of such Rollover Stockholders holding
certificates evidencing any Shares shall deliver or cause to be

  

- 5 -

 

 

delivered to Parent all certificates representing Shares as set forth on
Schedule A-2 hereto in such Persons’ possession, (i) duly endorsed for transfer
or (ii) with executed stock powers, both reasonably acceptable in form to Parent
and sufficient to transfer such shares to Parent, for disposition in accordance
with the terms of this Agreement (the “Share Documents”). The Share Documents
shall be held by Parent or any agent authorized by Parent until the Contribution
Closing.

 

(e)          Notice of Transfer. No later than five (5) Business Days prior to
the date of the Contribution Closing, Significant Stockholder shall deliver a
written notice to Sponsor instructing Sponsor, as collateral agent under the
Stock Pledge Agreement, to transfer the Pledged Shares (as defined in the Stock
Pledge Agreement), including the executed instrument of transfers in blank, to
Parent on or prior to the Contribution Closing. Upon receipt of such
instruction, Sponsor shall use its reasonable best efforts to complete the
transfer of the Pledge Shares to Parent according to the instruction set forth
in such notice. Significant Stockholder hereby irrevocably authorizes Parent to
date and fill in the executed instruments of transfer in blank to transfer the
Pledged Shares to Parent, for disposition in accordance with the terms of this
Agreement. Delivery of the aforementioned notice shall be deemed to constitute
full performance of Significant Stockholder’s obligations under Section 3(a) and
shall constitute a complete discharge of such obligations of Significant
Stockholder.

 

(f)          Irrevocable election. The execution of this Agreement by the
Rollover Stockholders evidences, subject to Sections 12 and 14 of this Agreement
and, in the case of Significant Stockholder, the receipt of the Requisite
Significant Stockholder Stockholder Approval, the irrevocable election and
agreement by the Rollover Stockholders to contribute their respective Shares as
set forth in Schedule A-2 hereto in exchange for Parent Interests at the
Contribution Closing on the terms and conditions set forth herein.

 

4.           Transfer of Shares; New Shares.

 

(a)          In furtherance of the foregoing covenants, each Stockholder
covenants and agrees, severally and not jointly, that from the date of the
Original Support Agreement until the Expiration Date of this Agreement, such
Stockholder shall not (i) Transfer (or cause or permit the Transfer of) any
Shares (or enter into any Contract relating to the Transfer of any Shares) or
any right, title or interest thereto or therein, other than, with respect to
Significant Stockholder, the execution and performance of the Stock Pledge
Agreement, (ii) deposit (or cause or permit the deposit of) any Shares in a
voting trust or grant any proxy or enter into any voting agreement or similar
agreement with respect to any of the Shares or take any similar action in
contravention of the obligations of the Stockholder under this Agreement, other
than, with respect to Significant Stockholder, its compliance with the Voting
Obligation or the execution and performance of the Stock Pledge Agreement, (iii)
knowingly take any action that would make any representation or warranty of such
Stockholder set forth in this Agreement untrue or incorrect or have the effect
of preventing, disabling, or delaying such Stockholder from performing any of
his, her, or its obligations under this Agreement, or (iv) agree (whether or not
in writing) to take any of the actions referred to in the foregoing clauses (i)
through (iii); provided, however, that for the avoidance of doubt, (x) each
Stockholder may engage in good faith discussions and negotiations regarding an
Alternative Proposal if and only to the extent the Company is permitted pursuant
to Section 6.2 of the Merger Agreement to engage in such discussions and
negotiations or as otherwise permitted pursuant to the proviso to Section 12 and
(y) Transfers of Shares in connection with the consummation of any Alternative
Proposal shall not be prohibited as long as such Transfer is effected
simultaneously with the occurrence of, or after, the Expiration Date. This
Section 4 shall not prohibit a Transfer of the Shares by any Stockholder to any
member of such Stockholder’s immediately family, or to a trust for the benefit
of such Stockholder or any member of such Stockholder’s immediate family, or to
an Affiliate of such Stockholder; provided, that a Transfer referred to in this
sentence shall be permitted only if, as a precondition to such Transfer, the
transferee agrees in a writing, reasonably satisfactory in form and

 

- 6 -

 

 

substance to Parent, to be bound by all of the terms of this Agreement. Any
Transfer, or purported Transfer, of Shares in breach or violation of this
Agreement shall be void and of no force.

 

(b)          Each Stockholder covenants and agrees, severally and not jointly,
that such Stockholder shall promptly (and in any event within forty-eight (48)
hours) notify Parent of any new Shares with respect to which beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) is acquired by
such Stockholder, including, without limitation, by purchase, as a result of a
stock dividend, stock split, recapitalization, combination, reclassification,
exchange or change of such Shares, or upon exercise or conversion of any
securities of the Company, if any, after the date of the Original Support
Agreement. Any such Shares shall automatically become subject to the terms of
this Agreement, and Schedule A-1 shall be deemed amended accordingly.

 

5.           Agreement Not to Exercise Appraisal Rights. Each Stockholder shall
not exercise, and hereby irrevocably and unconditionally waives, any statutory
rights (including under Section 262 of the DGCL) to demand appraisal of any
Shares that may arise in connection with the Merger or the Merger Agreement.

 

6.           Directors and Officers. It is understood that each Stockholder
enters into this Agreement solely in such Stockholder’s capacity as a
stockholder of the Company. Notwithstanding any provision of this Agreement to
the contrary, nothing in this Agreement shall be construed as preventing or
limiting a Stockholder (in the case of an individual) or a director, officer or
employee of a Stockholder or affiliate of a Stockholder (in the case of an
entity), who is a director or officer of the Company, from taking (or omitting
to take) any action in such capacity or fulfilling the obligations of such
office, including by performing the obligations required by the fiduciary
obligations of such Stockholder (in the case of an individual) or such director,
officer or employee of a Stockholder or affiliate of a Stockholder (in the case
of an entity), in his or her capacity as a director or officer of the Company,
in such person’s sole discretion on any matter. Accordingly, and by way of
non-exhaustive example, if a Stockholder is a director of the Company, nothing
in this Agreement shall prohibit or otherwise restrict such Stockholder in his
or her capacity as a director to vote (a) for any Change in Recommendation
subject to, and in accordance with, the terms and conditions set forth the
Merger Agreement, (b) to terminate the Merger Agreement pursuant to Section 8.1
of the Merger Agreement or (c) to cause the Company to sue Parent, Sponsor and
Significant Stockholder for breach of any of their respective obligations under
this Agreement, the Merger Agreement, the Equity Commitment Letter and the
Guarantee, as applicable. For the avoidance of doubt, nothing in this Agreement
shall modify any of the rights or obligations under the Merger Agreement.

 

7.           Representations and Warranties of the Stockholders. Each
Stockholder hereby represents and warrants to Parent, severally and not jointly,
and solely as to itself and its Shares, as follows:

 

(a)          Ownership. Except as disclosed in the Stockholders Disclosure
Schedule attached hereto, such Stockholder (i) is the sole beneficial owner of,
and has good, valid and marketable title to, the Shares set forth opposite such
Stockholder’s name on Schedule A-1 hereto, free and clear of any and all
liabilities, liens, claims, security interests, proxies, voting trusts or
agreements, options, rights, understandings or arrangements or any other
encumbrances whatsoever on title, transfer, or exercise of any rights of a
stockholder in respect of such Shares (collectively, “Encumbrances”) except for
restrictions on Transfer under the Securities Act of 1933, as amended (the
“Securities Act”), other applicable Laws or Encumbrances arising hereunder and
in the case of Significant Stockholder, the Encumbrances set forth in the
Stockholder Agreement (subject to the Waiver Agreement dated February 17, 2014
among the Company, Significant Stockholder and Significant Stockholder Parent,
the Waiver Agreement dated April 18, 2014 among the Company, Significant
Stockholder and Significant Stockholder Parent and the Waiver Agreement dated
August 6, 2014 among the Company, Significant

 

- 7 -

 

 

Stockholder and Significant Stockholder Parent, in each case, as amended,
restated or otherwise modified from time to time) and the Stock Pledge
Agreement; (ii) does not own as of the date hereof, of record or beneficially,
any shares of capital stock of the Company (or rights to acquire any such
shares) other than (x) Company Options and RSUs, and (y) the Shares set forth on
Schedule A-1 hereto; and (iii) has the right to vote, dispose of and exercise
and holds power to issue instructions with respect to the matters set forth in
Sections 2(a)(ii)(x) and 2(a)(ii)(y) hereof, sole power to demand appraisal
rights and power to agree to all of the matters set forth in this Agreement with
respect to all of such Stockholder’s Shares, with no limitations, qualifications
or restrictions on such rights, subject to applicable federal securities laws
and the terms of this Agreement and, in the case of the Significant Stockholder,
its Voting Obligation, the restrictions in Article IV of the Stockholder
Agreement and the Stock Pledge Agreement.

 

(b)          Organization. If such Stockholder is an entity, such Stockholder is
an entity duly organized, validly existing and in good standing under the Laws
of the jurisdiction in which it is incorporated or constituted. If such
Stockholder is an individual, such Stockholder is a resident of the country set
forth on Schedule A-1 hereto.

 

(c)          Power; Binding Agreement. Such Stockholder has the legal capacity
and all requisite power and authority to execute and deliver this Agreement and
the Proxy, to perform such Stockholder’s obligations hereunder and to consummate
the transactions contemplated hereby (in case of the Significant Stockholder,
subject to the receipt of the Requisite Significant Stockholder Stockholder
Approval with respect to its obligations under Sections 2 and 3). The execution,
delivery and performance by such Stockholder of this Agreement and the Proxy and
the consummation by such Stockholder of the transactions contemplated hereby
have been duly authorized and approved by such Stockholder, and no other actions
on the part of such Stockholder are necessary to authorize the execution and
delivery by such Stockholder of this Agreement and the consummation by such
Stockholder of the transactions contemplated hereby (in case of the Significant
Stockholder, except for the approval of the Significant Stockholder Transactions
by stockholders of Significant Stockholder Parent by ordinary resolutions passed
at the Significant Stockholder Parent’s Meeting). This Agreement has been duly
and validly executed and delivered by such Stockholder, and, assuming this
Agreement constitutes a valid and binding obligation of Parent, constitutes a
valid and binding obligation of such Stockholder, enforceable against such
Stockholder in accordance with its terms, except that such enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar applicable Laws affecting or
relating to creditors’ rights generally and is subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).

 

(d)          No Conflicts. None of the execution and delivery by such
Stockholder of this Agreement, the performance by such Stockholder of his, her
or its obligations hereunder or the consummation by such Stockholder of the
transactions contemplated hereby will (i) result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default under, or
conflict with (A) any provisions of the organizational documents of such
Stockholder (if such Stockholder is an entity) or (B) any Contract to which such
Stockholder is a party or by which such Stockholder’s Shares are bound, or (ii)
except, in the case of Significant Stockholder, the Parent Required Governmental
Approvals, as applicable, violate, or require any consent, approval, or notice
under, any provision of any judgment, order or decree or any Law applicable to
such Stockholder or any of such Stockholder’s Shares (other than filings
required pursuant to the Exchange Act or similar Laws).

 

(e)          Absence of Litigation. There is no Proceeding pending or, to the
knowledge of such Stockholder, threatened against such Stockholder in a writing
delivered to such Stockholder that restricts or prohibits (or, if successful,
would restrict or prohibit) the performance by such Stockholder of his, her or
its obligations under this Agreement.

 

- 8 -

 

 

(f)          Reliance by Parent. Such Stockholder has received and reviewed a
copy of the Merger Agreement. Such Stockholder understands and acknowledges that
Parent is entering into the Merger Agreement in reliance upon such Stockholder’s
execution, delivery and performance of this Agreement.

 

(g)          Investment Purpose. Each Rollover Stockholder,

 

(i)          is acquiring the Parent Interests for investment for his, her or
its own account and not with a view to, or for sale in connection with, any
distribution thereof;

 

(ii)         either alone or together with his, her or its advisors, has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risks of his, her or its investment in
the Parent Interests and is capable, without impairing such Rollover
Stockholder’s financial condition, of bearing the economic risks of such
investment, including the risk of the complete loss thereof, for an indefinite
period of time;

 

(iii)        either alone or together with his, her or its advisors, has
reviewed all documents provided to it in connection with the investment in the
Parent Interests;

 

(iv)        either alone or together with his, her or its advisors, has been
given the opportunity to examine all documents and to ask such questions as he,
she or it has deemed necessary of, and to receive answers from, Parent and its
representatives concerning the terms and conditions of the investment in the
Parent Interests, the merits and risks of owning the Parent Interests and
related matters and to obtain all additional information which such Rollover
Stockholder and his, her or its advisors deem necessary;

 

(v)         has been advised to discuss with his, her or its own counsel the
meaning and legal consequences of such Rollover Stockholder’s representations
and warranties in this Agreement and the transactions contemplated hereby;

 

(vi)        has relied only on his, her or its own tax advisor and not Parent,
the other Stockholders, the Company or any of their respective advisors, with
respect to United States federal, state, local, foreign and other tax
consequences arising from such Rollover Stockholder’s acquisition, ownership and
disposition of the Parent Interests;

 

(vii)       understands and acknowledges that the Parent Interests acquired
hereunder are a speculative investment which involves a high degree of risk of
loss of the entire investment therein; and

 

(viii)      understands and acknowledges that the issuance of the Parent
Interests will not have been registered under the Securities Act or any other
applicable securities laws (including such Laws of jurisdictions other than the
United States), and, therefore, after issuance such Parent Interests cannot be
sold except in compliance with the Securities Act, such other applicable
securities or “blue sky” laws and that, accordingly, it may not be possible for
such Rollover Stockholder to sell the Parent Interests in case of emergency or
otherwise.

 

(h)          Information. Significant Stockholder has provided Parent and
Sponsor with the final drafts of all written due diligence reports, if any, that
have been prepared by Significant Stockholder’s Advisors and received by
Significant Stockholder as of the date of the Original Support Agreement in
connection with the Company, the Merger and the other transactions contemplated
by the Merger Agreement.

 

- 9 -

 

 

8.           Representations and Warranties of Parent. Parent hereby represents
and warrants to the Stockholders as follows:

 

(a)          Organization. Parent is an exempted limited partnership duly
organized, validly existing and in good standing under the Laws of Cayman
Islands and has the requisite power and authority to own or lease all of its
properties and assets and to carry on its business as it is now being conducted.
Parent is duly licensed or qualified to do business in each jurisdiction in
which the nature of the business conducted by it or the character or location of
the properties and assets owned or leased by it makes such licensing or
qualification necessary, except where the failure to be so licensed or qualified
would not constitute, individually or in the aggregate, a Parent Material
Adverse Effect.

 

(b)          Power; Binding Agreement. Parent has all necessary power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
Parent of this Agreement, and the consummation by Parent of the transactions
contemplated hereby, have been duly authorized and approved by Parent, and no
other action on the part of Parent or its general or limited partners is
necessary to authorize the execution and delivery by Parent of this Agreement
and the consummation by Parent of the transactions contemplated hereby. This
Agreement has been duly executed and delivered by Parent and, assuming due and
valid authorization, execution and delivery of this Agreement by the other
parties hereto, constitutes a valid and binding obligation of Parent,
enforceable against Parent in accordance with its terms, except that such
enforceability (i) may be limited by bankruptcy, insolvency, moratorium or other
similar Laws affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity.

 

(c)          No Conflicts. None of the execution and delivery by Parent of this
Agreement and the consummation by Parent of the transactions contemplated
hereby, and compliance by Parent with any of the terms and provisions of this
Agreement, will (i) violate any provision of its organizational documents or
(ii) (x) violate any Law applicable to Parent or any of its properties or assets
or (y) violate, result in the loss of any material benefit under, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any Lien upon any of the properties or assets of
Parent under any Contract to which Parent is a party, or by which Parent or any
of its properties or assets may be bound or affected, except, in the case of
clause (ii) above, for such violations, losses of benefits, defaults, events,
terminations, rights of termination or cancellation, accelerations or Lien
creations as would not constitute, individually or in the aggregate, a Parent
Material Adverse Effect.

 

(d)          Issuance of Parent Interests. The Parent Interests will be duly
authorized, validly issued, fully paid and nonassessable, and free and clear of
all Encumbrances, preemptive rights, rights of first refusal, subscription and
similar rights (other than those arising under any agreements entered into at
the Contribution Closing by any Stockholders) when issued.

 

(e)          Information. Parent and Sponsor have provided Significant
Stockholder with (i) the final drafts of all written due diligence reports that
have been prepared by Parent’s or Sponsor’s Advisors and received by Parent or
Sponsor as of the date of the Original Support Agreement in connection with the
Company, the Merger and the other transactions contemplated by the Merger
Agreement and (ii) true and accurate copies of the following corporate
documents: (x) the registration certificate, registration statement and register
of partnership interests of Parent and (y) the certificate of incorporation,
by-laws and list of directors of Merger Sub.

 

- 10 -

 

 

(f)          Additional Representations and Warranties. Parent hereby makes the
same representations and warranties with respect to itself and Merger Sub as
Parent makes to the Company under Sections 5.1, 5.2, 5.3, 5.4, 5.6, 5.9, 5.11
and 5.12 of the Merger Agreement.

 

9.           Additional Covenants.

 

(a)          Reasonable Best Efforts to Enter Into Shareholders Agreement.
Promptly following the date of the Original Support Agreement, Parent, Sponsor
and the Rollover Stockholders shall in good faith and with mutual cooperation
use their reasonable best efforts to negotiate and enter into a shareholders
agreement which shall reflect the terms set forth in the term sheet (the “Term
Sheet”) attached as Exhibit B hereto (the “Shareholders Agreement”), effective
as of the Effective Time and providing for certain rights, duties and
obligations of each Person proposed to be a party thereto. In the event Parent,
Sponsor and the Rollover Stockholders have not entered into the Shareholders
Agreement as of the Effective Time, each of them hereby agrees to use its, his
or her best efforts to implement the terms set forth in the Term Sheet and carry
out the intention of the parties contained in the Term Sheet to the closest
extent as possible.

 

(b)          Reasonable Efforts to Call Significant Stockholder Parent’s
Meeting. Fosun Industrial Co., Limited a corporation organized under the laws of
Hong Kong (“Significant Stockholder”), shall (i) use its reasonable efforts to
cause its sole stockholder, Shanghai Fosun Pharmaceutical (Group) Co., Ltd., a
corporation incorporated under the Laws of China (“Significant Stockholder
Parent”), to call, give notice of, convene and hold a special meeting (the
“Significant Stockholder Parent’s Meeting”) of the stockholders of Significant
Stockholder Parent for the purposes of considering and voting on the approval
(the “Requisite Significant Stockholder Stockholder Approval”) for it to perform
its obligations under the Merger Agreement, this Agreement, the Significant
Stockholder Equity Commitment Letter, the letter of commitment pursuant to which
it has committed, subject to the terms and conditions therein including the
receipt of the Requisite Significant Stockholder Stockholder Approval, to
subscribe for limited partnership interests of Parent (the “Significant
Stockholder Letter of Commitment” and, together with a substantially similar
letter of commitment provided by Sponsor, the “Letters of Commitment”), the
Subscription Agreement (as defined below), the Commitment for Acquisition of 30%
Shareholding in Healthy Medical Limited between Significant Stockholder and
Parent dated February 17, 2014 and the Service Fees Letter Agreement between
Parent and Significant Stockholder dated February 17, 2014 (collectively, the
“Significant Stockholder Transactions”) as soon as reasonably practicable;
provided that Significant Stockholder Parent may delay or postpone convening the
Significant Stockholder Parent’s Meeting, or adjourn the Significant Stockholder
Parent’s Meeting beyond the time that the Significant Stockholder Parent’s
Meeting would otherwise be held, (A) with the prior written consent of Parent
and the Company (such consent not to be unreasonably withheld, delayed or
conditioned), (B) for the absence of a quorum, (C) to allow reasonable
additional time for any supplemental or amended disclosure which Significant
Stockholder has determined in good faith (after consultation with Significant
Stockholder Parent’s outside counsel) is necessary under applicable Law and for
such supplemental or amended disclosure to be disseminated and reviewed by
Significant Stockholder Parent’s stockholders prior to the Significant
Stockholder Parent’s Meeting, or (D) to allow additional solicitation of votes
in order to obtain the Requisite Significant Stockholder Stockholder Approval,
(ii) not take any action to frustrate the calling, giving notice of, convening
and holding of the Significant Stockholder Parent’s Meeting by Significant
Stockholder Parent, and (iii) cause the parent company of Significant
Stockholder Parent, Shanghai Fosun High Technology (Group) Co., Ltd., to
execute, within ten (10) Business Days of the Original Support Agreement, the
Voting Agreement.

 

(c)          Cooperation. Each of Parent, Sponsor and the Rollover Stockholders
shall use its commercially reasonable efforts to take, or cause to be taken, all
actions, to file, or cause to be filed, all documents and to do, or cause to be
done, and to assist and cooperate with the other parties hereto in

 

- 11 -

 

 

doing, all things necessary, proper or advisable to consummate the Transactions,
including (i) by submitting to MOFCOM the requisite filing for the Transactions
pursuant to the AML required under Section 6.5 of the Merger Agreement, and
preparing and filing all necessary documentation to effect, and using
commercially reasonable efforts to obtain, all necessary permits, consents,
approvals and authorizations of all Governmental Entities necessary for
consummating the Transactions, (ii) by supplying or providing information that
is complete and accurate in all material respects to any Governmental Entity
requesting such information in connection with filings, consents, approvals,
authorizations or other actions that are required in order to satisfy any
closing conditions under Section 7.1(b) of the Merger Agreement, including with
respect to the AML approval, (iii) by not engaging in any action or entering
into any transaction or permitting any action to be taken and using its
commercially reasonable efforts to cause its non-controlled Affiliates (with
respect to Significant Stockholder, only the Significant Stockholder Parent and
its Subsidiaries) not to engage in any action or enter into any transaction or
permit any action to be taken in violation of Section 6.8(c) of the Merger
Agreement and (iv) by providing such information concerning itself, herself or
himself required to be included in the Proxy Statement and the Schedule 13E-3
(including any updates or supplements thereto).

 

(d)          Enforcement Actions. With respect to each Letter of Commitment, any
action to be taken by Parent (or any subsidiary thereof) in connection
therewith, including without limitation (i) the approval of the terms of the
subscription agreement (as it may be amended, supplemented or otherwise modified
from time to time, the “Subscription Agreement”), the form of which is attached
to such Letter of Commitment, and authorization of Parent to enter into such
definitive agreement and (ii) the taking of any action to enforce the rights of
Parent under such Letter of Commitment and under the terms of such Subscription
Agreement, shall be taken by, or at the direction of, the board of directors of
Healthy Harmony GP, Inc., the general partner of Parent, with all
representatives of the party that issued such Letter of Commitment to Parent on
the board of directors of Healthy Harmony GP, Inc. abstaining from any vote
relating to such action. In furtherance of the agreements contemplated herein
and in the other ancillary agreements, the parties hereto agree to use
reasonable best efforts to take such actions as are necessary in order to give
effect to the provisions of this Section 9(d).

 

(e)          Access to Information. Parent and Sponsor, on the one hand, and
Significant Stockholder, on the other, shall (i) share with each other (A) all
material information provided by the Company to it between the date of the
Original Support Agreement and the Closing, (B) all final written drafts of the
due diligence reports and/or opinions prepared by its Advisors between the date
of the Original Support Agreement and the Closing and received by it in
connection with the Company, the Merger and the other transactions contemplated
by the Merger Agreement, and (C) (x) with respect to Parent and Sponsor, all
information regarding Parent and Merger Sub and information regarding the
Stockholders and Additional Rollover Stockholders relating to the Merger and the
other transactions contemplated by the Merger Agreement that is in their
possession, in each case as reasonably requested by Significant Stockholder, and
(y) with respect to Significant Stockholder, all information regarding it
relating to the Merger and the other transactions contemplated by the Merger
Agreement, as reasonably requested by Parent or Sponsor, in each case except to
the extent provided in the electronic data room established by the Company for
the purposes of the Merger and the other transactions contemplated by the Merger
Agreement, and (ii) provide prompt responses to reasonable requests by the other
party for information relating to the Merger and the other transactions
contemplated by the Merger Agreement.

 

(f)          Consent of Significant Stockholder. Without the prior written
consent of Significant Stockholder, Parent shall not take any action in relation
to the Transactions other than (i) day-to-day communication with respect to the
Transactions if such communication does not involve any decision-making;
provided that a representative designated by Significant Stockholder from time
to time shall be provided reasonable prior notice of such communication and
shall have the right to participate in such day-to-day communication, (ii)
enforcement of its rights against Significant Stockholder in the event

 

- 12 -

 

 

of a breach by Significant Stockholder of the Significant Stockholder Equity
Commitment Letter and this Agreement, provided that Parent shall, at the
direction of Significant Stockholder, also enforce its rights against Sponsor in
the event of a breach by Sponsor of the Equity Commitment Letter and this
Agreement to the same extent, and (iii) any action required by Law; provided
that Parent shall notify Significant Stockholder in writing within two (2) days
after taking such action. Significant Stockholder shall provide its response
within two (2) days after it receives any request for such consent from Parent
and, in the case of a rejection, together with an explanation therefor. Without
limiting the generality of the above, without the prior written consent of
Significant Stockholder, Parent shall not (i) agree to amend any term, waive any
condition under, or terminate the Merger Agreement or the agreements or
arrangements referred to in Section 5.8 of the Parent Disclosure Schedule or
(ii) enter into any Additional Rollover Agreement.

 

(g)          Reconciliation Report. Significant Stockholder shall use its
reasonable best efforts to deliver, by the five (5)-month anniversary of
February 17, 2014, to Parent and the Company a copy of the report to be prepared
by Ernst & Young or another accounting firm to be retained by Significant
Stockholder (subject to the approval of Parent, such approval not to be
unreasonably withheld or delayed) on the reconciliation between the consolidated
financial statements of the Company prepared in accordance with GAAP and
generally accepted accounting principles in China (or such other report as may
be required under the rules of any stock exchange on which any shares of
Significant Stockholder Parent may be listed) for inclusion in the notice (or
any accompanying materials) for the Significant Stockholder Parent’s Meeting;
provided that the Company shall have promptly provided all information
reasonably requested by Significant Stockholder in connection with the
preparation of such report.

 

10.          Expenses and Fee Sharing.

 

(a)          If the Transactions are consummated, then, at or immediately
following the Closing, the Surviving Corporation shall reimburse the parties
for, or pay on behalf of the parties, as the case may be, all of the reasonable
documented fees and out-of-pocket costs and expenses incurred by each party in
connection with the Transactions, including the reasonable fees, expenses and
disbursements of legal, accounting, banking and other advisors and/or
consultants of (x) Parent and Merger Sub and (y) of each other party, which
appointments have been approved by Sponsor and Significant Stockholder in
advance (collectively, “Advisors”).

 

(b)          Subject to Section 10(f), (i) if the Transactions are terminated or
this Agreement is terminated prior to the Closing pursuant to Section 14 and
(ii) Section 10(c) does not apply, Sponsor agrees to bear 63% and Significant
Stockholder agrees to bear 37% of the reasonable documented fees and
out-of-pocket costs and expenses in connection with the Transactions incurred
prior to the termination of this Agreement that are payable by (x) Parent,
Merger Sub, Sponsor and Significant Stockholder to their respective Advisors and
(y) the Management Stockholders to the Advisors jointly retained by them, which
appointments have been approved by the Sponsor and Significant Stockholder in
advance, in the case of clause (y), in a total amount not in excess of
US$750,000.

 

(c)          If the Transactions are not consummated or this Agreement is
terminated prior to the Closing due to the  breach of any provision set forth
under this Agreement or the Equity Commitment Letter, if applicable, by one or
more parties other than Elyse Silverberg and Lawrence Pemble (each a “Breaching
Party”), then such Breaching Parties shall reimburse any non-breaching party
other than Elyse Silverberg and Lawrence Pemble for all fees and out-of-pocket
costs and expenses incurred in connection with the Transactions, including (x)
any fees and expenses of the Advisors retained by such non-breaching party and
(y) any Parent Termination Fee and/or Parent Expense Reimbursement or other
damages or losses payable to the Company.  If there is more than one Breaching
Party, each such Breaching Party shall be severally liable for its pro rata
share of the fees and expenses based on such Breaching Party’s contemplated
ownership of Parent upon the consummation of the Transactions vis-a-vis

 

- 13 -

 

 

the contemplated ownership of Parent of the other Breaching Party upon the
consummation of the Transactions. The foregoing shall be without prejudice to
any rights and remedies otherwise available to a non-breaching party. For the
avoidance of doubt, subject to Significant Stockholder having complied with its
obligations under this Agreement, the failure to obtain the Requisite
Significant Stockholder Stockholder Approval shall not be deemed as breach of
any provision under this Agreement.

 

(d)          For the avoidance of doubt, the parties acknowledge that (i) Cleary
Gottlieb Steen & Hamilton LLP has been engaged as international legal counsel to
provide international legal services to Sponsor in connection with the
Transactions and this Agreement in addition to it acting as the international
legal counsel to Parent and Merger Sub in connection with the Transactions; (ii)
Baker & McKenzie and Troutman Sanders LLP have been engaged as international
legal counsels to provide international legal services to Significant
Stockholder and (iii) Skadden Arps Slate Meagher & Flom LLP has been engaged as
international legal counsel to provide international legal services to
Management Stockholders in connection with the Transactions and this Agreement.
The parties further acknowledge that (w) PricewaterhouseCoopers LLP has been
engaged as accounting advisor, (x) Fangda Partners has been engaged as PRC legal
counsel, (y) McKinsey has been engaged as industry consultant and (z) Goldman
Sachs has been engaged as financial advisor, in each case to Parent and Merger
Sub in connection with the Transactions.

 

(e)          Sponsor and Significant Stockholder shall be entitled to receive,
on an equal basis, any termination or other fees or amounts payable to Parent or
Merger Sub by the Company pursuant to the Merger Agreement, net of the expenses
required to be borne by them pursuant to this Section 10.

 

(f)          The obligation of Sponsor, Significant Stockholder and Management
Stockholders under this Agreement is several (and not joint or joint and
several).

 

11.          No Legal Actions. Each Stockholder agrees that such Stockholder
shall not, in Stockholder’s capacity as a stockholder of the Company, bring,
commence, institute, maintain, prosecute or join any Proceeding, in law or in
equity, in any court or before any Governmental Entity, which (i) challenges the
validity of or seeks to enjoin the operation of any provision of this Agreement
or the Merger Agreement or (ii) alleges that the execution and delivery of this
Agreement by the Stockholders, and proxies to be delivered in connection with
the execution of the Merger Agreement, or the approval of the Merger Agreement
by the Company Board, breaches any fiduciary duty of the Company Board or any
member thereof.

 

12.          Non-Solicitation. Each Stockholder shall not, and shall instruct
his, her or its Representatives not to, directly or indirectly (a) initiate,
solicit or knowingly encourage any inquiries, discussions or proposals regarding
any Alternative Proposal (including by providing non-public information to any
Person for the purpose of making, evaluating, or determining whether to make or
pursue, any inquiries or proposals with respect to any Alternative Proposal),
(b) continue, propose, enter into or participate in any way in negotiations or
discussions with respect to any Alternative Proposal, or (c) enter into any
letter of intent, agreement in principle, acquisition agreement or other
agreement or understanding providing for any Alternative Proposal; provided,
however, that notwithstanding anything to the contrary contained in this
Agreement, each Stockholder shall be permitted to (i) inform any Person of the
existence of the provisions contained in this Agreement, (ii) contact any Person
or group of Persons who has made an Alternative Proposal to clarify and
understand the terms and conditions thereof, (iii) engage or participate in
discussions or negotiations with, provide information to or fully cooperate
with, the Person or group of Persons who has made a bona fide Alternative
Proposal, the Company, and the Representatives of the Person or group of Persons
who has made such Alternative Proposal or the Company regarding such Alternative
Proposal or otherwise facilitate or fully participate in such Alternative
Proposal, (iv) take any other action that would be permissible for the Company
to take under

 

- 14 -

 

 

Section 6.2 of the Merger Agreement or (v) to take any action with respect to
any Alternative Proposal, including entering into any letter of intent,
agreement in principle, acquisition agreement or other agreement or
understanding with respect to such Stockholder’s Shares, future employment or
otherwise; provided that each Stockholder may take the actions set forth in
clauses (iii), (iv) and (v) above if, and only during such time as, the Company
is permitted, under Section 6.2 of the Merger Agreement, to have discussions or
negotiations with respect to such Alternative Proposal.

 

13.          Further Assurances. Subject to Section 12, each Stockholder hereby
covenants that, from time to time, such Stockholder will do, execute,
acknowledge and deliver, or will cause to be done, executed, acknowledged and
delivered, such further acts, conveyances, transfers, assignments, powers of
attorney and assurances necessary to convey, transfer to and vest in Parent, and
to put Parent in possession of, all of the applicable Shares in accordance with
the terms of this Agreement.

 

14.          Termination. This Agreement and each Proxy, and all rights and
obligations of the parties hereunder and thereunder, shall terminate, shall be
null and void and shall have no further force or effect from and after the
Expiration Date, and upon such termination no party hereto shall have any
further obligations or liabilities under this Agreement. Notwithstanding the
foregoing, nothing set forth in this Section 14 shall relieve any party hereto
from liability, or otherwise limit the liability of any party hereto, for any
breach of this Agreement prior to such termination. This Section 14, Section 1,
Section 10 and Section 17 (as applicable) shall survive any termination of this
Agreement. If for any reason the Merger contemplated by the Merger Agreement
fails to occur but the Contribution Closing has already taken place, then Parent
shall promptly return the Share Documents to the Stockholders at their
respective addresses set forth on Schedule A and take all such actions as are
necessary to restore each such Stockholder to the position he, she, or it was in
with respect to ownership of the Shares prior to the Contribution Closing.

 

15.          Survival of Representations and Warranties. All representations and
warranties of the Stockholders or by or on behalf of Parent in connection with
the transactions contemplated by this Agreement contained herein shall survive
the execution and delivery of this Agreement, any investigation at any time made
by or on behalf of Parent or the Stockholders, and the issuance of the Parent
Interests.

 

16.          Publicity. So long as this Agreement is in effect, subject to the
proviso in Section 12 none of the Stockholders or any of their respective
Affiliates shall issue or cause the publication of any press release or other
announcement with respect to the Merger, this Agreement or any of the other
transactions contemplated hereby or thereby without the prior written approval
of Parent, except as may be required by Law or by the rules of any applicable
securities exchange as determined in the good faith judgment of the Stockholder
wanting to make such release or announcement, in which event such Stockholder
shall use its reasonable best efforts to provide a meaningful opportunity to
Parent to review and comment upon such press release or announcement prior to
making it.

 

17.          Miscellaneous.

 

(a)          Validity. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void,
unenforceable or against its regulatory policy, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall nevertheless
remain in full force and effect and shall in no way be affected, impaired or
invalidated. Upon such determination that any term, provision, covenant or
restriction is invalid, illegal, void, unenforceable or against regulatory
policy, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 

- 15 -

 

 

(b)          Binding Effect and Assignment. Neither this Agreement nor any of
the rights, interests or obligations hereunder may be assigned by any of the
parties hereto, in whole or in part (whether by operation of law or otherwise),
without the prior written consent of the other parties hereto. Subject to the
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of and be enforceable by the parties and their respective successors and
permitted assigns. Any purported assignment in violation of the provisions of
this Agreement shall be null and void ab initio.

 

(c)          Amendments; Waiver. This Agreement may be amended by the parties
hereto, and the terms and conditions hereof may be waived, only by an instrument
in writing signed on behalf of each of the parties hereto, or, in the case of a
waiver, by an instrument signed on behalf of the party waiving compliance;
provided, however, that the Company’s consent shall be required for any
amendment to or waiver of Sections 2, 4, 6, 9(b), 9(c) and 12 of this Agreement.

 

(d)          Specific Performance; Injunctive Relief. The parties hereto
acknowledge that each party shall be irreparably harmed and that there shall be
no adequate remedy at law for a violation of any of the covenants or agreements
set forth herein by the other party. Therefore, it is agreed that, in the event
that any covenant or agreement in this Agreement is not performed in accordance
with its terms, each party hereto shall have the right to enforce such covenants
and agreements pursuant to a temporary restraining order, specific performance,
injunctive relief or by any other means available in equity, without the
requirement of posting a bond or other security. Each party hereto further
agrees that a party may only seek monetary remedies if the foregoing remedies
are unavailable or are inadequate to remedy such violation or non-performance of
any such covenant or agreement. The parties agree that under no circumstances
shall any party hereto be permitted or entitled to receive a duplicative grant
of specific performance and payment of monetary remedies. Subject to the
provisions of this Section 17(d), all rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise or beginning of the
exercise of any thereof by any party shall not preclude the simultaneous or
later exercise of any other such right, power or remedy by such party.

 

(e)          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile or electronic mail and
receipt is confirmed, at the facsimile telephone number or email address
specified in this Section 17(e), prior to 5:00 p.m., New York City time, on a
Business Day, (ii) the first Business Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section 17(e) (x) at or after 5:00 p.m.,
local time of the receiving party, on a Business Day or (y) on a day that is not
a Business Day, (iii) when received, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required or permitted to be given. The address for such notices and
communications (unless changed by the applicable party by like notice) shall be
as follows:

 

If to Parent:

 

c/o TPG Capital, L.P.
345 California Street, Suite 3300, San Francisco, CA 94104
Attention: Ronald Cami, Esq.
Telephone No.: (415) 743-1532
Facsimile No.: (415) 743-1501
Email address: rcami@tpg.com

 

- 16 -

 

 

with copies (which shall not constitute notice or constructive notice) to:

 

Cleary Gottlieb Steen & Hamilton LLP
Twin Towers - West (23Fl), Jianguomenwai Da Jie
Chaoyang District
Beijing 100022, China
Attention: Ling Huang
Telephone No.: (86) 10 5920-1000
Facsimile No: (852) 2160-1087
Email address: lhuang@cgsh.com

 

and

 

Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention: Victor Lewkow
Telephone No.: (212) 225-2000
Facsimile No: (212) 225-3999
Email address: vlewkow@cgsh.com

 

If to Sponsor:

 

c/o TPG Capital, L.P.
345 California Street, Suite 3300, San Francisco, CA 94104
Attention: Ronald Cami, Esq.
Telephone No.: (415) 743-1532
Facsimile No.: (415) 743-1501
Email address: rcami@tpg.com

 

with copies (which shall not constitute notice or constructive notice) to:

 

Cleary Gottlieb Steen & Hamilton LLP
Twin Towers - West (23Fl), Jianguomenwai Da Jie
Chaoyang District
Beijing 100022, China
Attention: Ling Huang
Telephone No.: (86) 10 5920-1000
Facsimile No: (852) 2160-1087
Email address: lhuang@cgsh.com

 

and

 

Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention: Victor Lewkow
Telephone No.: (212) 225-2000
Facsimile No: (212) 225-3999
Email address: vlewkow@cgsh.com

 

- 17 -

 

 

If to any Stockholder, in accordance with the contact information set forth next
to such Stockholder’s name on Schedule A.

 

(f)          Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(g)          No Waiver. The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise shall not constitute
a waiver by such party of such party’s right to exercise any such or other
right, power or remedy or to demand such compliance nor shall any single or
partial exercise of any such rights preclude any other or further exercise
thereof.

 

(h)          No Third Party Beneficiaries. This Agreement is not intended to,
and shall not, confer any rights or remedies upon any Person other than the
parties hereto; provided, however, that the Company is an express third party
beneficiary of Sections 2, 4, 6, 9(b), 9(c) and 12 of this Agreement.

 

(i)          Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware that apply to agreements made
and performed entirely within the State of Delaware, without regard to the
conflicts of laws provisions thereof or of any other jurisdiction.

 

(j)          Consent to Jurisdiction. Parent, Sponsor and each Stockholder
hereby agrees that any Proceeding arising out of or relating to this Agreement
or any of the transactions contemplated hereby shall be brought and determined
in the Court of Chancery of the State of Delaware or, if exclusive jurisdiction
over the matter is vested in the federal courts, any court of the United States
located in the State of Delaware (and each such party shall not bring any
Proceeding arising out of or relating to this Agreement or any of the
transactions contemplated hereby in any court other than the aforesaid courts),
and Parent, Sponsor and each Stockholder hereby irrevocably submits with regard
to any such Proceeding for himself, herself or itself and in respect to his, her
or its property, generally and unconditionally, to the exclusive jurisdiction of
the aforesaid courts. Parent, Sponsor and each Stockholder hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any such Proceeding, (i) any claim that he, she or it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to lawfully serve process, (ii) that he, she or it or
his, her or its property is exempt or immune from jurisdiction of such court or
from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and (iii) that (x) such
Proceeding in any such court is brought in an inconvenient forum, (y) the venue
of such Proceeding is improper and (z) this Agreement, the transactions
contemplated hereby or the subject matter hereof, may not be enforced in or by
such courts.

 

(k)          Waiver of Jury Trial. PARENT, SPONSOR AND EACH STOCKHOLDER
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
PARENT, SPONSOR AND EACH STOCKHOLDER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT HE, SHE OR IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY. PARENT, SPONSOR AND EACH STOCKHOLDER CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF ANY SUCH PROCEEDING, (II) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (IV) SUCH

 

- 18 -

 

 

PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 17(k).

 

(l)          Rules of Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. Consequently, in the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement.

 

(m)          Entire Agreement. This Agreement (together with the Merger
Agreement and any other documents and instruments referred to herein or therein)
constitutes the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, among the parties and their Affiliates,
or any of them, with respect to the subject matter hereof.

 

(n)          Interpretation.

 

(i)          Whenever the words “include”, “includes” or “including” are used in
this Agreement they shall be deemed to be followed by the words “without
limitation”.

 

(ii)         The article and section headings contained in this Agreement are
for reference purposes only and shall not in any way affect or be deemed to
affect the meaning or interpretation of this Agreement.

 

(iii)        Words describing the singular number shall be deemed to include the
plural and vice versa, and words denoting any gender shall be deemed to include
all genders.

 

(o)          Counterparts; Facsimile Transmission of Signatures. This Agreement
may be executed in two (2) or more counterparts, all of which shall be
considered one and the same agreement, and shall become effective when each
party has received counterparts signed by each of the other parties, it being
understood and agreed that delivery of a signed counterpart of this Agreement by
facsimile transmission or by email shall constitute valid and sufficient
delivery thereof.

 

[Remainder of Page Intentionally Left Blank]

 

- 19 -

 

 

IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first above written.

 

HEALTHY HARMONY HOLDINGS, L.P.

By: Healthy Harmony GP, Inc., its general partner

 

By: /s/ Ronald Cami   Name: Ronald Cami   Title: Vice President       TPG ASIA
VI, L.P.   By: TPG Asia GenPar VI, L.P., its general partner By: TPG Asia GenPar
VI Advisors, Inc., its general partner     By: /s/ Ronald Cami   Name: Ronald
Cami   Title: Vice President  

 

[Signature Page to First Amended and Restated Support Agreement]

 

 

 

 

STOCKHOLDERS       Roberta Lipson       By: /s/ Roberta Lipson       Elyse
Silverberg       By: /s/ Elyse Silverberg       Lawrence Pemble       By: /s/
Lawrence Pemble       FOSUN INDUSTRIAL CO., LIMITED       By: /s/ Qiyu Chen    
  Name:  Qiyu Chen       Title:  Chairman of the Board of Directors  

 

[Signature Page to First Amended and Restated Support Agreement]

 

 

 

 

STOCKHOLDERS

 

Roberta Lipson, as trustee of the Benjamin Lipson Plafker Trust

 

By: /s/ Roberta Lipson       Roberta Lipson, as trustee of the Daniel Lipson
Plafker Trust     By: /s/ Roberta Lipson       Roberta Lipson, as trustee of the
Jonathan Lipson Plafker Trust     By: /s/ Roberta Lipson       Roberta Lipson,
as trustee of the Ariel Benjamin Lee Trust     By: /s/ Roberta Lipson  

 

[Signature Page to First Amended and Restated Support Agreement]

 

 

 

 

EXHIBIT A

 

IRREVOCABLE PROXY

 

The undersigned Stockholder (the “Stockholder”) of Chindex International, Inc.,
a Delaware corporation (the “Company”), hereby, as of __________________, 2014,
irrevocably (to the fullest extent permitted by law) appoints Healthy Harmony
Holdings, L.P., a Cayman Island limited partnership (“Parent”), acting through
its authorized signatories (provided that any such signatory is an Affiliate of
Parent and is acting on its behalf), as the sole and exclusive attorney and
proxy of the undersigned, with full power of substitution and resubstitution, to
vote and exercise all voting and related rights (to the full extent that the
undersigned is entitled to do so) with respect to all of the shares of capital
stock of the Company that now are or hereafter may be beneficially owned by the
undersigned, and any and all other shares or equity securities of the Company
issued or issuable in respect thereof on or after the date hereof (collectively,
the “Shares”) in accordance with the terms of this Irrevocable Proxy until the
Expiration Date (as defined below); provided, however, that such proxy and
voting and related rights are expressly limited to the matters discussed in
clauses (i) and (ii) in the fourth paragraph of this Irrevocable Proxy. Upon the
undersigned’s execution of this Irrevocable Proxy, any and all prior proxies
given by the undersigned with respect to any Shares are hereby revoked and the
undersigned agrees not to grant any subsequent proxies with respect to the
Shares until the Expiration Date, provided, that the undersigned may grant
subsequent proxies with respect to any matter other than those discussed in
clauses (i) and (ii) in the fourth paragraph of this Irrevocable Proxy.

 

This Irrevocable Proxy is irrevocable to the fullest extent permitted by Section
212 of the DGCL, is coupled with an interest sufficient in law and is granted
pursuant to that certain Support Agreement dated as of __________________, 2014
by and between Parent and the undersigned Stockholder (as may be amended,
supplemented or otherwise modified from time to time, the “Support Agreement”),
and is granted as a condition and inducement to the willingness of Parent,
Healthy Harmony Acquisition, Inc., a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”) to enter into that certain Agreement and
Plan of Merger dated as of February 17, 2014, which was subsequently amended and
restated on April 18, 2014 (as it may be further amended, supplemented or
otherwise modified from time to time, the “Merger Agreement”), among Parent,
Merger Sub and the Company. The Merger Agreement provides for, among other
things, the merger of Merger Sub with and into the Company (the “Merger”) with
the Company continuing as the surviving corporation of the Merger.

 

As used herein, the term “Expiration Date” shall mean the earliest to occur of
(i) the Effective Time, (ii) the date and time the Merger Agreement is
terminated in accordance with its terms and provisions, and (iii) the
effectiveness of a mutual written agreement of the parties hereto to terminate
this Proxy. All capitalized terms that are used but not defined herein shall
have the respective meanings ascribed to them in the Support Agreement.

 

The attorney and proxy named above is hereby authorized and empowered by the
undersigned, at any time prior to the Expiration Date, to act as the
undersigned’s attorney and proxy to vote the Shares, and to exercise all voting,
consent and similar rights of the undersigned with respect to the Shares
(including, without limitation, the power to execute and deliver written
consents) at every annual, special, adjourned or postponed meeting of
stockholders of the Company and in every written consent in lieu of such
meeting:

 

(i)          in favor of (A) the approval and adoption of the Merger Agreement
(as it may be amended, supplemented or otherwise modified from time to time),
the approval of the Merger and the other transactions contemplated by the Merger
Agreement and any other matter that must be approved

 

 

 

 

by the stockholders of the Company in order for the transactions contemplated by
the Merger Agreement to be consummated and (B) any adjournment, recess, delay or
postponement recommended by the Company (and not publicly opposed by Parent)
with respect to any stockholder meeting with respect to the Merger Agreement and
the Merger; and

 

(ii)         against any of the following actions and matters (other than those
in furtherance of the Merger and the Merger Agreement): (A) any Alternative
Proposal with respect to the Company, (B) any adjournment, recess, delay or
postponement of any stockholder meeting with respect to the Merger Agreement and
the Merger publicly opposed by Parent, or (C) any other action or matter that
(1) would reasonably be expected to materially impede, interfere with, delay,
postpone, discourage or adversely affect the timely consummation of the Merger
or any other transactions contemplated by the Merger Agreement or (2) would
reasonably be expected to result in a material breach of any covenant,
representation or warranty, or any other obligation or agreement of the Company
under the Merger Agreement.

 

The attorney and proxy named above may not exercise this Irrevocable Proxy on
any other matter. The undersigned Stockholder may vote the Shares in his, her or
its sole discretion on all other matters. For the avoidance of doubt, clauses
(i) and (ii) in the fourth paragraph of this Irrevocable Proxy shall not apply
to votes, if any, on the election or removal of directors as recommended by the
Company Board (provided [such recommendation is not in violation of the terms of
the Merger Agreement]1/[Significant Stockholder is complying with its
obligations under Sections 2.1 and 2.2 of the Stockholder Agreement dated June
14, 2010 among the Company, Significant Stockholder and Significant Stockholder
Parent solely with respect to any matter upon which a vote, consent or other
approval is sought from the stockholders of the Company for the election or
removal of directors of the Company (or relating to procedures applicable to the
election of directors)]2).

 

Any obligation of the undersigned hereunder shall be binding upon the heirs,
beneficiaries, executors, successors and permitted assigns of the undersigned.

 

This Irrevocable Proxy shall terminate, and be of no further force and effect,
automatically upon the Expiration Date.

 

[Remainder of page left intentionally blank]

 



 

1 To be inserted for Stockholder proxy other than the Significant Stockholder.

 

2 To be inserted for Significant Stockholder proxy.

  

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Irrevocable Proxy as of
the date first above written.

 

STOCKHOLDER     By:    

 

[Signature Page to Irrevocable Proxy]

 

 

 

 

EXHIBIT B

    

Project Healthy
Shareholder Rights Term Sheet

 

This is a non-binding outline of the principal terms relating to the corporate
governance, transfer restrictions and exit options of Parent after the closing
of the acquisition of Healthy by Ms. Roberta Lipson, Ms. Elyse Silverberg and
Mr. Lawrence Pemble (such individuals, the “Management Shareholders”), TPG Asia
VI, L.P. (“Sponsor”) and Fosun Industrial Co., Limited (“Significant
Shareholder”, and together with Sponsor and Management Shareholders, the “LP
Holders”) and does not constitute an offer or proposal capable of acceptance. It
is for discussion purposes only.

 

Post-Closing
Capital
Structure ·     Sponsor will own 47.6%, Management Shareholders will own 4.3%1
and Significant Shareholder will own 48.1% of the limited partnership interests
(“LP Interests”) of Parent post-closing, and Sponsor will own 48.1%, Management
Shareholders will own 3.3% and Significant Shareholder will own 48.6% of the LP
Interests of Parent after the completion of the “Primary Financing Commitment”
described below.2     Board of
Directors

·     The board of directors of Parent (the “Board”) will be comprised of 9
directors, including 3 appointed by Sponsor, 3 appointed by Significant
Shareholder, and 3 appointed by Management Shareholders (which three shall
initially be Ms. Lipson, Ms. Silverberg and Mr. Pemble); provided that (i) each
of Sponsor, Significant Shareholder and Roberta Lipson, on behalf of the
Management Shareholders, shall have the right to (A) remove any director
appointed by it or them, and (B) appoint the replacement for any retiring or
removed director it or they initially appointed, subject to the approval of the
Board, and (ii) any of the Sponsor, Significant Shareholder and Management
Shareholders shall lose its or their rights to appoint (A) 1 director when it or
they (as a group) no longer own at least 67% of the post-closing LP Interests
owned by it or them, (B) 2 directors when it or they (as a group) no longer own
at least 33% of the post-closing LP Interests owned by it or them and (C) any
directors when it or they (as a group) no longer own any LP Interests.

 

o     Each director shall be entitled to one vote on all matters that come
before the Board and all decisions of the Board will require the approval of a
majority of the directors, except as otherwise provided below under “Reserved
Matters”.

 

o     The quorum for any meeting of the Board shall be a simple majority of the
directors, with at least 1 director appointed by each of Sponsor,

 



 

1 Share count information based on the Equity Incentive Plan and Shareholder
Register as of February 7, 2014, respectively. Existing options are calculated
based on treasury method. Significant Stockholder will own 0.5% more LP
Interests than Sponsor upon closing.

2 The parties shall have the same ownership at the GP level as well as the LP
level. The Board arrangements will be adopted at the GP level. Assumes Primary
Financing Commitments of US$130mm in total.

 

1

 

 

 

Significant Shareholder and Management Shareholders present; provided that with
respect to the enforcement of any right of the Company against any shareholder
that would require the Board’s approval, the quorum requirement for the presence
of such shareholder’s Board representative(s) shall be waived.

 

·     1 director appointed by Sponsor and 1 director appointed by Significant
Shareholder will be co-chair of the Board. If Ms. Lipson is removed as CEO for
any reason other than a Violation of Law Removal, she will be appointed as sole
chair of the Board as long as she remains a director of the Board.

 

The rights of board designation will be replicated for Healthy and each
wholly-owned direct subsidiary of Healthy, including Chindex Healthcare
Holdings, Chindex Healthcare Holdings (Maritius), Chindex Medical Holdings (BVI)
Ltd. and Chindex China Healthcare Finance LLC. Each of Sponsor and Significant
Shareholder shall have the right to appoint an observer to the board of each of
the indirect subsidiaries of Parent and receive a copy of all relevant board
materials, subject to the approval of other shareholders in such indirect
subsidiaries (if required); provided, however, that CEO shall use reasonable
best efforts to secure such approval. Each director of the indirect subsidiaries
of Parent appointed by a Group Company (as defined below) shall take all actions
in accordance with the Board’s decisions and shall not take any action that is
inconsistent with a resolution of the Board.

 

Board
Committees

·      The Board will form an Executive Committee with 3 members, consisting of
1 director appointed by Management Shareholders (which initially shall be Ms.
Lipson), 1 director appointed by Sponsor and 1 director appointed by Significant
Shareholder.

 

o     The Executive Committee will meet at least once a month to discuss the
management of Parent and its direct and indirect subsidiaries (collectively, the
“Group” and each a “Group Company”) and will be responsible for implementing
decisions and matters approved by the Board, including without limitation the
following matters:

 

§     Monthly review of operational and financial performance / key performance
indicators

 

§    Capital expenditures

 

§    Financing

 

§    IPO

 

§    Mergers, acquisitions and other fundamental transactions.

 

·     Any transaction between any Group Company and CML that involves payment by
or to any Group Company in an amount equal to or in excess of

 

2

 

 

 

10% of the aggregate payment made in the previous fiscal year by or to the Group
in each of the loan, equipment and consumables categories will require the
unanimous approval of the Executive Committee. The Board will form an Audit
Committee with 3 members, consisting of 1 director appointed by Management
Shareholders (which initially shall be Mr. Pemble), 1 director appointed by
Sponsor and 1 director appointed by Significant Shareholder. The Audit Committee
will be responsible for overseeing financial reporting of the Group and
approving the financial statements of any Group Company. All decisions of the
Audit Committee will require the approval of a majority of the members thereof.

 

·     The Board will form a Remuneration Committee with 3 members, consisting of
the co-chairmen of the Board and 1 director appointed by Management Shareholders
(which initially shall be Ms. Silverberg). The Remuneration Committee will be
responsible for determining or modifying the compensation of, or any significant
changes to the terms of appointment of, the CEO, the CFO and the COO. It will
also be responsible for determining the size and composition of the pool of
compensation available for distribution to eligible managers (the composition of
such eligible managers at and following the closing of the acquisition of
Healthy shall be proposed by the CEO, subject to approval by the Remuneration
Committee). The allocations of such pool among the eligible managers shall be
solely the decision of the CEO. All decisions of the Remuneration Committee will
require the approval of a majority of the members thereof.

 

Management

The CEO, Sponsor and Significant Shareholder shall have the sole right to
jointly nominate (i) the COO of the Company after the 1st anniversary of the
closing of the proposed transaction and (ii) the CFO of the Company, in each
case subject to the approval of the CEO (so long as Ms. Lipson is the CEO). The
CEO, Sponsor and Significant Shareholder shall jointly nominate the COO of the
Company as soon as possible after the 1st anniversary of the closing of the
proposed transaction.

 

The CEO shall have the right to nominate any manager or officer who directly
reports to the CEO; provided that the Board shall have the right, by majority
vote, to remove any manager or officer who directly reports to the CEO if
Underperformance has occurred.

 

The Board shall have the right, by majority vote, to remove the general manager
of each of the Qingdao, Guangzhou, Haidian, Puxi and Pudong projects if
Underperformance has occurred.

 

The Board shall be responsible for setting the overall strategy of the Company,
which shall be based on an overarching value of commitment to the quality of
care, and for oversight of the management of the Company. Other than matters
that are reserved for the Board set forth in the section entitled “Reserved
Matters” below, all decisions regarding day-to-day management of the Group shall
be delegated to the senior management team, subject to the oversight of the
Board and as delegated by it to the Executive Committee, Audit Committee and
Remuneration Committee as set forth

 

3

 

 

 

above.

 

Post-Closing
Matters

Upon the closing of the proposed transaction:

 

·     The Board will create a new employee incentive program; such plan will
include, without limitation, cash and equity incentive programs at such levels
and on such terms that are no less favorable to employees than the current
programs;

 

·     The Board shall appoint a CFO within 100 days after the closing; and

 

·      The Board shall appoint one of the Big Four audit firms as the Company’s
independent auditor.

 

Monitoring Fees

In consideration of services to be provided by Sponsor and Significant
Shareholder to the Group, Parent, affiliates of Sponsor and affiliates of
Significant Shareholder will enter into an agreement at the closing of the
proposed transaction providing for the payment by Parent of a periodic
monitoring fee in an aggregate annual amount equal to US$250,000 per year plus
reasonable out-of-pocket expenses (not to exceed US$25,000 in the aggregate per
year) to each of (i) Sponsor or its affiliates and (ii) Significant Shareholder
or its affiliates in consideration of services to be provided to the Group.  No
fees for additional services to be provided by Sponsor and Significant
Shareholder or its affiliates to the Group will be charged, unless agreed to in
advance in writing by the CEO.

 

Reserved Matters

The following matters with respect to the Group will require unanimous approval
of the Board:

 

·     Any amendment, alteration or modification of the constitutional documents
of any Group Company.

 

·     Any change of the rights, preferences or privileges of the LP Interest or
securities of any Group Company.

 

·     Any alteration of the country of incorporation, registration or corporate
form of any Group Company.

 

·     Change of Ms. Roberta Lipson as CEO during the three-year period beginning
January 1, 2014, unless (i) Underperformance has occurred, (ii) Ms. Lipson
directly or indirectly transfers more than 20% of her post-closing LP Interests
prior to an IPO or (iii) Ms. Lipson (A) has violated, or caused any Group
Company to violate, any applicable law or regulations or (B) has committed fraud
(in each case of (A) and (B), as finally adjudicated by a court of competent
jurisdiction); provided that in the case of (A), such violation has resulted in
or would reasonably be expected to result in (x) a material adverse effect to
any Group Company whose revenue, profit or assets represent no less than 10% of
the Group’s consolidated revenue, profit or assets or (y) a material adverse
effect to the Group, taken as a whole. (For the avoidance, of doubt, this means
that if (i)

 

 

4

 

 

 

Underperformance has occurred, (ii) Ms. Lipson sells more than 20% of the post
closing LP Interests prior to an IPO or (iii) Ms. Lipson has violated, or caused
the Group to violate, any applicable law, regulation or regulations or has
committed fraud as set forth above, she can be removed as CEO with a simple
majority vote of the Board (“Violation of Law Removal”).)

 

·      Any capital expenditure for a category3 in each market 10% below or in
excess of the annual budget for such category in such market approved by the
Board.

 

·      Any merger or consolidation, or sale of all or substantially all of the
assets of any Group Company, other than pursuant to the exercise of drag along
rights described under “Exit Provisions” below.

 

·      Instituting any proceeding in connection with re-organization,
insolvency, winding up, liquidation, bankruptcy, administration, receivership,
dissolution or similar event of any Group Company.

 

·      Adopting or amending any equity incentive plan.

 

·      Redeeming or repurchasing the LP Interest of Parent.

 

·     Any transaction with any shareholder or a party affiliated with a
shareholder, other than transactions (i) set forth in “Monitoring Fees” above,
(ii) between Parent and any other Group Company or (iii) between any Group
Company and CML that involve payment by or to any Group Company for any fiscal
year in an aggregate amount not in excess of 110% of the aggregate payment made
in the previous fiscal year by or to the Group in any of the loan, equipment and
consumables categories.

 

·      Any issuance of LP Interests or other equity securities, other than (i)
pursuant to equity incentive plans approved by the Board and (ii) as described
under “Primary Capital Financing” below.

 

·      Any agreement or understanding reached within 12 months after the closing
of the proposed transaction regarding the spin-off of CML; provided that
Sponsor, Significant Shareholder and Management Shareholders shall negotiate in
good faith regarding the terms and conditions of such spin off during such 12
month period. For the avoidance of doubt, agreements or understandings reached
after the date that is 12 months after the closing of the proposed transaction
regarding the spin-off of CML shall not require unanimous approval of the Board.

 

For the avoidance of doubt, with respect to the enforcement of any right of the
Company against any shareholder that would require the Board’s approval, the
Board representatives of such shareholder shall recuse themselves from board
deliberations

 



 

3 Category to include maintenance, construction, equipment, new clinic and IT.

 

5

 

 

 

of such enforcement actions.

 

Voting

Each LP Holder and other holders of LP Interests and GP Interests will vote
their interests in accordance with the decisions of the Board.

 

Transfer
Restrictions

No LP Holder shall directly or indirectly transfer any of its, his or her LP
Interests prior to an IPO, unless (i) it, he or her has first complied with the
requirements described under “Right of First Offer” below or (ii) such transfer
is pursuant to an employee incentive repurchase program established by the Board
to provide liquidity for management members and doctors and approved by the
Board.

 

If Mr. Pemble or Ms. Silverberg directly or indirectly transfers more than 20%
of his or her post-closing LP Interests prior to an IPO, he or she can be
removed as a director of any Group Company with a simple majority vote of the
Board.

 

Right of First
Offer

Prior to an IPO, any valid direct or indirect transfer of LP Interests by
Sponsor, Management Shareholders or Significant Shareholder (other than
permitted transfers, transfers in connection with an IPO or consequent upon the
exercise of drag along rights described under “Exit Provisions” below) shall be
subject to a customary right of first offer by the other parties on a pro rata
basis; provided that in the event of a valid direct or indirect transfer of LP
Interests by a Management Shareholder, the transferring Management Shareholder's
LP Interests shall first be subject to a right of first offer by the other
Management Shareholders on a pro rata basis, and any LP Interests with respect
to which such right was not exercised will then be subject to the customary
right of first offer by the other parties on a pro rata basis.

 

In the event any of Sponsor, Management Shareholders or Significant Shareholder
does not wish to exercise its, his or her full pro rata share of the right of
first offer, the other parties may take up the unacquired allocation of each
non-purchasing party, on a pro rata basis.

 

Pre-Emptive
Rights

In connection with any direct or indirect issuances of LP interests,
equity-linked or voting securities by Parent or the Company (“New Interests”),
each LP Holder shall have the right to subscribe for such New Interests in
proportion to its ownership of Parent, subject to exceptions for issuances in an
IPO, issuances to employees pursuant to any employee stock ownership plan or
other incentive or profit sharing program approved by the Board, issuances to
sellers or partners in connection with acquisitions or strategic partnership by
any Group Company, and other customary exceptions.

 

In the event that Sponsor or Significant Shareholder does not wish to exercise
its full pro rata share of pre-emptive rights, the other party may take up the
unacquired allocation of such non-subscribing party.

 

Repurchase
of Employee Prior to an IPO, the Board shall consider in good faith for the
Parent to purchase (i) up to 25% of the LP Interests and/or options held by each
management member and doctor (other than Ms. Roberta Lipson, Ms. Elyse
Silverberg and Mr. Lawrence

 

6

 

 

Shares

Pemble) at the time of such purchase, upon such management member’s or doctor’s
written request and (ii) with respect to any management member (other than Ms.
Roberta Lipson, Ms. Elyse Silverberg and Mr. Lawrence Pemble) who has rolled
more than 50% of his or her equity in connection with the proposed transaction
(the amount by which the percentage of his or her equity interest rolled over in
connection with the proposed transaction in the total equity interest owned by
such person immediately before the consummation of the proposed transaction
exceeds 50%, the “Excess Amount”), up to the Excess Amount of his or her LP
Interests and/or options, in the case of (i) and (ii), at a price equal to the
fair market value of such LP Interests or options as determined in good faith by
the Board; provided that, in the case of (i), the Board shall only consider for
Parent to purchase over a five-year period up to an aggregate of 25% of all of
the outstanding LP Interests and/or options held by such management member or
doctor; provided, further, that, in the case of (i) and (ii), the Board shall,
in no event, be required to consider for Parent to purchase any such LP
Interests and/or options if such purchase would reasonably be expected to
adversely impact the future cash flow or operations of the business of Parent.

 

Exit
Provisions

If an IPO of the Company on an internationally recognized stock exchange does
not occur by the 3rd anniversary of the closing of the proposed transaction,
Sponsor shall have the right from such 3rd anniversary (as may be suspended by
the proviso below, the “Sponsor Drag Initiation Date”) to require Management
Shareholders and Significant Shareholder to transfer all of their LP Interests
to any third party to whom Sponsor wishes to transfer all of its LP Interests at
the same price and on the same terms; provided that such 3 year period shall be
suspended if good faith preparation for a bona fide IPO on an internationally
recognized stock exchange has commenced, including that the Company has
appointed underwriter(s) of international reputation for such IPO, by such time
until the earlier of (i) the termination or abandonment of such IPO and (ii) the
date that is 9 months after the 3rd anniversary of the closing of the proposed
transaction; provided, further, that Management Shareholders and Significant
Shareholder shall have a right of first offer to purchase the LP Interests
proposed to be sold by Sponsor. Sponsor shall have the right to transfer its LP
Interests to a third party at terms more favorable to Sponsor than those offered
by Management Shareholders or Significant Shareholder, in which case, the drag
along right of Sponsor shall apply; provided that, prior to the 5th anniversary
of the closing of the proposed transaction, the drag along right of Sponsor
shall only apply if the per LP Interest price in such drag along sale is at
least equal to 2.0 times the per LP Interest price paid in the proposed
transaction.

 

If an IPO of the Company on an internationally recognized stock exchange does
not occur by the 5th anniversary of the Sponsor Drag Initiation Date (such date,
the “Significant Shareholder Drag Initiation Date”), Significant Shareholder
shall have the right to require Management Shareholders and Sponsor to transfer
all of their LP Interests to any third party to whom Significant Shareholder
wishes to transfer all of its LP Interests at the same price and on the same
terms; provided that Management Shareholders and Sponsor shall have a right of
first offer to purchase the LP Interests proposed to be sold by Significant
Shareholder. Significant Shareholder shall have

 

7

 

 

 

the right to transfer its LP Interests to a third party at terms more favorable
to Significant Shareholder than those offered by Management Shareholders or
Sponsor, in which case, the drag along right of Significant Shareholder shall
apply.

 

Exit
Acknowledgement

Sponsor, Management Shareholders and Significant Shareholder acknowledge that
Sponsor will be looking for medium-term liquidity and each of Sponsor,
Management Shareholders and Significant Shareholder shall use its reasonable
best efforts to facilitate (i) an IPO of the Company within 5 years after the
closing of the proposed transaction, and (ii) if an IPO is not achieved within
such 5 years, a sale of the Company that maximizes shareholder value for all
Sponsor and the other shareholders of Parent.

 

Tag-Along
Right

Prior to an IPO, Sponsor, Management Shareholders and Significant Shareholder
shall each have the right to sell its LP Interests to any third party or other
LP Holder to whom any other of them wishes to transfer LP Interests at the same
price and on the same terms on a pro rata basis.

 

Primary
Financing
Commitment

Concurrently with the execution of the merger agreement providing for the
acquisition of Healthy, Sponsor and Significant Shareholder are providing
separate equity commitment letters in respect of their respective commitment, on
the terms and subject to the conditions set forth in the relevant equity
commitment letter and the form subscription agreement attached thereto, to
purchase additional LP interests of Parent (i) initially in an aggregate amount
equal to US$90 million at the valuation of $19.50 per LP Interest and (ii)
subsequently in an aggregate amount equal to US$40 million on the same valuation
of $19.50 per LP Interest or, if the definitive agreement for such subscription
is executed more than 6 months after the closing of the proposed transaction, on
fair market valuation at such time.

 

Notwithstanding anything herein to the contrary, all rollover management
shareholders shall have the right to participate in the Primary Financing
Commitment, on a pro rata basis (on the basis of the intended capital structure
immediately upon closing, as reflected on page 1 of this term sheet), with
respect to any LP interests issued at a price of $19.50 per unit (i.e., the
initial subscription and the subsequent subscription effected within 6 months
after the closing date of the proposed transaction).  Sponsor and Significant
Stockholder shall use commercially reasonable efforts to help arrange financing
for such subscription by such rollover management shareholders.

 

Concurrently with the consummation of the Primary Financing Commitment, Parent
shall issue options to the rollover management shareholders to purchase
additional LP Interests, such that their pro rata ownership of Parent’s equity
shall not be diluted by the difference between the issuance price and the fair
market valuation of such LP Interests, not taking into account any participation
by such rollover management shareholders in the Primary Financing Commitment.
The LP Holders hereby acknowledge that the fair market valuation of per LP
Interest within 6 months after the closing of the proposed transaction equals to
the Merger Consideration.

 

 

8

 

 

Information
Rights

Each LP Holder will have customary information and inspection rights, including
reasonable access to the Company’s senior management team, premises and books
and records, subject to such LP Holder holding at least 5% of the outstanding LP
Interests. In principle this access will occur at the monthly executive review
meeting. If additional access is necessary, appointments will be booked with
reasonable advance notice through the CEO’s administrative assistant which shall
not be unreasonably delayed or withheld.

 

Independent
Investigation

Each party is an informed and sophisticated participant in the transactions
contemplated hereby and has undertaken such investigation as it has deemed
necessary in connection the transactions contemplated hereby.

 

Each party acknowledges that it is relying on its own investigation and analysis
in entering the transactions contemplated hereby and has consulted its own
legal, tax, financial and accounting advisors to determine the merits and risks
thereof.

    Confidentiality

The provisions of this term sheet and the fact of its existence are confidential
and, except as required by applicable law, regulation or rule of applicable
securities exchange, no party shall directly or indirectly, disclose, reveal,
divulge, publish or otherwise make known to any person any of the provisions of
this term sheet or the fact of its existence save that each party may make
disclosure to those of its officers, employees and advisers who need to be aware
of the provisions of this term sheet in order to facilitate the matters
contemplated herein; provided that the party relying on this exception shall be
and remain responsible for the failure by any such person to whom disclosure is
to be made to maintain the confidentiality of this term sheet and the fact of
its existence.

 

Governing
Law

This term sheet shall be governed by the laws of Delaware.

 

    Legal and
Binding This term sheet is not intended, and shall not be deemed, to create any
binding obligation between the parties to this term sheet.  Except for sections
entitled “Confidentiality” and “Governing Law” and this section, which shall
constitute a legally binding and enforceable contract between the parties to
this term sheet, none of the parties shall be bound in any way in connection
with this term sheet unless and until the parties execute a definitive
agreement, and then shall be bound only in accordance with the terms of such
agreement.    

 

9

 

 

Schedule I

Underperformance

 

“Underperformance” means:

 

(i) with respect to the CEO, that the Company has missed its operating EBITDA4
thresholds on a cumulative basis over any two successive years from January 1,
2014 by more than 25% in the aggregate other than due to Force Majeure. The
parties agree that the operating EBITDA thresholds shall be set based on the
lower of (i) the management five-year plan provided to Sponsor and Significant
Shareholder and (ii) the Company’s annual budget approved by the Board;

 

(ii) with respect to the managers or officers who directly report to the CEO,
that the Company has missed the individual cash bonus key performance indicator
thresholds set by the CEO as part of the bonus program pursuant to discussions
with the Remuneration Committee on a cumulative basis over any two successive
years from January 1, 2014 by more than 25% in the aggregate other than due to
Force Majeure; and

 

(iii) with respect to the general manager of each of the Qingdao, Guangzhou,
Haidian, Puxi and Pudong projects, the project for which such general manager is
responsible has missed its Revenue threshold on a cumulative basis over any two
successive years from January 1, 2014 by more than 25% in the aggregate other
than due to Force Majeure. The parties agree that the Revenue thresholds shall
be set based on the lower of (i) the management five-year plan with respect to
such project provided to Sponsor and Significant Shareholder and (ii) the
Company’s annual budget with respect to such project approved by the Board.

 

"Force Majeure" means the missing of operating EBITDA, key performance indicator
thresholds or Revenue threshold, as applicable, solely due to any effect, event,
circumstance, occurrence or change arising out of acts or terrorism or sabotage,
the outbreak, escalation or worsening of hostilities, man-made disasters,
natural disasters or other acts of god, including disease outbreaks that keep
patients away from the hospital, and change in government policies or
enforcement thereof that did not have a disproportionate effect on the Company
as compared to other companies in the operation of premium private or VIP and
International departments of Class IIIA hospitals and/or clinics in markets in
which the Group has hospitals or clinics.

 



 

4 Operating EBITDA excludes one-time items.

 

10

 



  

SCHEDULE A-1

 

As of February 17, 2014

 

Stockholder  Address/Facsimile  Residence  Common Stock
Owned   Class B
Common Stock
Owned  Roberta Lipson  c/o Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777  USA   232,352    570,000  Benjamin Lipson Plafker
Trust  c/o Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777  USA   10,800    0  Daniel Lipson Plafker Trust  c/o
Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777  USA   0    30,000  Jonathan Lipson Plafker Trust 
c/o Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777  USA   0    30,000  Ariel Benjamin Lee Trust  c/o
Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777  USA   0    30,000  Elyse Silverberg  c/o Chindex
International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777  USA   225,106    390,750 

 

 

 

 

Stockholder  Address/Facsimile  Residence  Common Stock
Owned   Class B
Common Stock
Owned  Lawrence Pemble  c/o Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777  USA   83,956    111,750  Significant Stockholder 
Qiao Yang, Shanghai Fosun Pharmaceutical Group Co., Ltd.
 
9th Floor, No.2 East Fuxing Road, Shanghai 200010, PRC
 
Tel: +86 21 23138000*8185/23128185
 
Fax: +86 21 23138127
  Hong Kong   3,157,163    0 

 

 

 

 

Schedule A-2

  

Stockholder  Address/Facsimile  Rollover Shares   Parent Interests  Roberta
Lipson  c/o Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777   629,882    629,882  Benjamin Lipson Plafker Trust 
c/o Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777   8,640    8,640  Daniel Lipson Plafker Trust  c/o
Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777   30,000    30,000  Jonathan Lipson Plafker Trust 
c/o Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777   30,000    30,000  Ariel Benjamin Lee Trust  c/o
Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777   30,000    30,000  Significant Stockholder  Qiao
Yang, Shanghai Fosun Pharmaceutical Group Co., Ltd.
 
9th Floor, No.2 East Fuxing Road, Shanghai 200010, PRC
 
Tel: +86 21 23138000*8185/23128185
 
Fax: +86 21 23138127
   3,157,163    3,157,163 

 

 

 